Per Curiam.
— Under the rules now in force no appeals can be heard at any time unless the records and abstracts required by the rules be filed fifteen days before the first day of the term. Written transcripts may be waived by written agreements appended to the printed abstracts. Causes filed after that time will not be put upon the court docket and will not be called. They will go-to the next term as appearances.
The Clerk will keep a filing docket, upon which he will enter all causes as they are filed. They will not be entered upon the court docket until the expiration of the time for filing appeals — namely, fifteen days before the .term.' They will then be numbered consecutively on the court docket. When placed upon the filing docket, they will have no numbers affixed to them. Cases filed by appellees for affirmance of judgments will' not be placed upon the court docket until after the order affirming is made. They will be called up on motions to affirm, entered on the motion book. They will'be properly entered upon the filing docket.
Causes will not be heard upon oral arguments, unless printed briefs and arguments have been served for the term prescribed by the rules.